Order filed January 14, 2020




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00738-CV
                                   ____________

  IN THE MATTER OF THE MARRIAGE OF RICHARD CARTER AND
                       BRENDA LACKEY


                      On Appeal from the 309th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-37440

                                     ORDER

      This appeal is from a judgment signed August 23, 2019. Appellant filed a
notice of appeal on September 23, 2019. Appellant filed a Statement of Inability to
Afford Payment of Court Costs in the trial court. “A party who files a Statement of
Inability to Afford Payment of Court Costs cannot be required to pay costs except
by order of the court as provided by this rule.” See Tex. R. Civ. P. 145(a).
Appellant has not been ordered to pay costs pursuant to Rule 145.

      Ehdi Sepulveda is directed to file the reporter’s record within 30 days of the
date of this order.

                                       PER CURIAM



Panel consists of Justices Chief Justice Frost and Justices Christopher and Bourliot.